CHIPMAN, Judge,
concurring in part and dissenting in part.
I concur with the majority as to the disposition of the issue as to whether the award of attorneys’ fees was excessive. I dissent, however, as to the denial of 10% damages as provided by Ind.Rules of Procedure, Appellate Rule 15(G).
The majority cites as an authority for this denial the decision of Budnick v. Budnick, (1980) Ind.App., 413 N.E.2d 1023. The facts in Budnick reveal that the husband was ordered on December of 1975 to pay his wife’s attorneys’ fees and failed to do so. In May of 1976 the court found, after hearing, that these fees had not been paid and again ordered the husband to pay them. Thereafter, in June of 1976 and July of 1977 certain modifications were made to previous orders, none of which dealt with the issue of attorneys’ fees. The husband failed to comply with any of the orders and ultimately appealed an adverse ruling from a garnishment proceeding initiated in order to collect the attorneys’ fees. In the Bud-nick case our Court awarded 10% damages as provided under Rule 15(G) and stated that it should be done only after a strong showing of bad faith on the part of the appellant. I believe in the present case that such a showing of bad faith has been demonstrated.
The record in this case shows that Mrs. Bowen filed her Petition for Dissolution on March 1, 1975. After a number of subsequent actions and continuances, the final decree was entered on November 9, 1979. The final decree provided the husband was to pay the wife’s attorneys fees in an amount to be determined after an eviden-tiary hearing on November 20, 1979. Although the hearing was not conducted, the husband filed a pleading on December 20, 1979, requesting a waiver of such hearing and indicating the evidence would be based on affidavits and counter affidavits. Prior to that time the wife’s attorneys had filed affidavits showing the expenditure of approximately 918 hours at hourly rates ranging from $75 to $125 for a total sum of $99,187.50. The husband’s attorney did not file either counter affidavits or any memorandums in opposition to the award of attorney’s fees and the trial court on January 2,1980, ordered the payment of an additional $45,000 legal fee making a total fee to the wife’s attorneys in the sum of $51,000. Thereafter the husband filed his motion to correct errors and this appeal was perfected.
Considering the appellant’s specific waiver of his right to a hearing on the issue of fees and requesting that the fees be determined by affidavits and counter affidavits and then his failure to produce any such documents, it would appear an appeal to this court would be for the sole purpose of delaying the payment of the legal fees and, *430in effect, harassing the appellee. It is my opinion there has been a strong showing of bad faith on the part of the appellant and therefore my dissent as to this issue.